DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
On page 2 of Pre-Appeal Request for Review, Applicant contends the prior art did not teach or suggest the components arranged in the manner of Fig. 4.  Examiner finds the argument moot in view of the new grounds of rejection.  See infra.  Specifically, Examiner relies on the combined teachings of Droz and Earhart, which arguable each individually teach a single aperature for a combined passive image sensor (e.g. RGB sensor) and a LIDAR sensor.  Droz is particularly salient and as Applicant knows from the Advisory Action dated 10/21/2020, Droz’s Fig. 3B teaches Applicant’s configuration in Fig. 4.  The above analysis applies to the feature in Applicant’s Fig. 4 drawn to the dichroic mirror performing triple duty, i.e. directing light (1) from the LIDAR light source through the shared aperture out into the environment; (2) to the passive image sensor reflected from the environment through the shared aperture; and (3) to the LIDAR sensor reflected from the environment through the shared aperture.  In combination with the above, Examiner relies on Badino to teach combining the subcombination of the dichroic mirror and shared aperature, with another 
On pages 4-5 of the Remarks, Applicant contends the prior art does not teach that depth values are averaged.  Examiner disagrees for the reasons stated in the rejection, infra.  Specifically, the prior art teaches that, due to the LADAR image having a lower resolution than the 2D camera images, averaging is necessary to map the lower resolution image onto the higher resolution depth image obtained from the stereo arrangement of 2D color cameras.  It appears Applicant’s argument is that somehow averaging pixels is different than averaging depth values.  This argument is unpersuasive because it unreasonably overlooks the context in which the prior art teaching averaging.  The prior art’s pixels, in the context of stereo and LIDAR imaging, have depth values assigned thereto.  In other words, each pixel not only has an R, B, and B values assigned thereto, each pixel also has a z-value, i.e. depth value assigned thereto.  So, when the prior art teaching averaging those pixels, it is averaging them for the purpose of combining the depth information from each of the sources, the sources being depth measurement sources, as the prior art explains.  Applicant’s argument is unreasonable because it simply states, without evidence, that “this portion describes averaging 3D and 2D images that contain different numbers of pixels.”  Remarks, 5.  WHAT Applicant believes is averaged, if it is not the depth values.  It can’t be color that is averaged, because LIDAR doesn’t have color.  There is no other reasonable interpretation for WHAT quantity or entity is averaged between 3D and 2D images, other than depth.  Examiner finds the skilled artisan would interpret the teachings of Earhart to be drawn to averaging depth associated with the pixels of the LIDAR image and the RGB stereo image, especially in view of the combination taught by including the teachings of Badino.  Also, the rejection alternatively cites the teachings of Simek, which Applicant has failed to address in the Remarks.  Therefore, Examiner is not persuaded of patentability.  Accordingly, the rejection is sustained. 
Examiner notes Simek (US 2018/0139431 A1), paragraph [0165], teaches merging the results from a stereoscopically generated depth map with a 3D depth data depth map using averaging.  Examiner also notes Hackett’s teachings regarding averaging cited under the Conclusion Section of this Action.
Other claims are not argued separately.  Remarks, 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, 12, 15, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Earhart (US 2012/0044476 A1), Droz (US 2019/0052844 A1), .
Regarding claim 1, the combination of Earhart, Droz, Liu, Chen, and Badino teaches or suggests a three-dimensional (3D) light detection and range (LIDAR) device of an autonomous driving vehicle, the LIDAR device comprising (Droz, ¶ 0005:  teaches an autonomous vehicle having a LIDAR sensor):  a light source to emit a light beam to sense a physical range associated with a target (Droz, ¶ 0002:  teaches the laser source of a LIDAR device; Earhart, ¶ 0038:  also teaches a laser light source of a LIDAR device); a light detector to receive at least a portion of the light beam reflected from the target (Droz, Fig. 3B, Element 322:  LIDAR light detector; see also Droz, ¶ 0099:  describing the elements of Fig. 3B); a first camera (Droz, Fig. 3B, Element 326:  RGB camera; see also Droz, ¶¶ 0093 and 0099:  describing the elements of Fig. 3B); a dichroic mirror situated between the target and the light detector, the dichroic mirror configured to direct light to both the light detector and the first camera (Droz, Fig. 3B, Element 354:  teaches a dichroic mirror that directs light to both the LIDAR detector and camera detector; see also Droz, ¶ 0058:  describing element 124 is a dichroic mirror; Droz, ¶ 0079:  teaches element 354 is the same as element 124, i.e. a dichroic mirror), wherein the dichroic mirror directs the light beam reflected from the target to the light detector to generate a first image, wherein the dichroic mirror further directs optical lights reflected from the target to the first camera to generate a second image, wherein the optical lights and the light beam are from different sources (Earhart, ¶ 0099:  teaches a shared receive aperture for both 3D LIDAR light beams and 2D conventional, visible camera light wherein the light is directed to the appropriate focal plane array using a dichroic mirror (as a beam splitter); Earhart, ¶ 0010:  teaches receiving, at a LIDAR sensor, reflected laser light from a laser light source and receiving, at a passive camera, reflected visible light, e.g. from the sun or other incoherent light source reflected off a target; The skilled artisan would also interpret Droz as teaching as much); a second camera situated relative to the first camera to form a stereo camera pair, the second camera to generate a third image to perceive a disparity from the second image (Earhart, ¶ 0014:  teaches stereo disparity to achieve a 3D representation of a scene; Earhart, ¶ 0072:  teaches an embodiment in which two, two-dimensional cameras are used for stereographic imagery and enhanced by using three-dimensional information provided by LADAR; Examiner finds Earhart teaches, or at least suggests, combining stereo 3D capability with LIDAR 3D capability represents a mere combination of prior art elements in a known way to achieve a predictable result (redundant or supplementary 3D imaging systems for critical vehicle guidance, i.e. autonomous driving); see e.g. Earhart, ¶ 0093:  suggesting the limited effective distance of LIDAR may be supplemented by passive imaging (i.e. color cameras); While Earhart may suggest combining stereoscopic imaging with LIDAR depth measurement, Earhart does not teach as clearly what is well known in the art regarding the benefits of combining stereovision with LIDAR; Badino’s Section 1:  Introduction:  cures any deficiency of Earhart in explicitly explaining the  by applying a stereo segmentation algorithm to the second and the third images (Earhart, Droz, Liu, and Badino do not teach what Chen teaches; Chen, Abstract:  teaches stereo segmentation based on disparity); and an image processing logic coupled to the light detector and the first camera to combine the first image and the second image to generate a 3D image, wherein the 3D image is utilized to perceive a driving environment surrounding the autonomous driving vehicle (Earhart, ¶ 0014:  teaches creating a composite image by combining the 3D LIDAR image and the 2D color camera image using hardware and software; Earhart, ¶ 0010:  teaches a DPU in the imaging device for combining the LIDAR and visible light camera images), and wherein the 3D image is generated by mapping each pixel of the first image onto one or more pixels of the second image (Earhart, ¶ 0014:  teaches beneficial alignment of the 2D and 3D images obtained through LIDAR and visible camera sensors mapped onto each other to create a final composite scene; see also Earhart, e.g. ¶¶ 0047 and 0071), wherein a pixel density count of the first image is different from a pixel density count of the second image (Earhart, ¶ 0037:  teaches the second image can be a high resolution camera image, which suggests the resolution might be higher than the LIDAR resolution; Earhart, ¶ 0095:  teaches the LIDAR FPA may have a resolution of 128x128; Earhart, ¶ 0059:  teaches the 2D image sensor can have a resolution of 1024x1024; Examiner finds Earhart’s teachings at least suggest the LIDAR FPA resolution of 128x128 would be much lower than well-known higher resolution visible spectrum cameras that could at least support 1024x1024 , wherein one pixel of the first image representing an object perceived in the first image is mapped to multiple pixels of the second image (This just further explains what happens when an image of one resolution is mapped onto an image of a higher resolution; see preceding claim limitation), and wherein the 3D image is generated by applying a semantic segmentation algorithm to the second image to classify objects perceived in the second image and mapping one or more pixels of the first image indirectly onto one or more pixels of the second image based on the perceived objects (Liu, ¶ 0052:  teaches semantic segmentation for mapping identified objects to LIDAR distance data to create a distance-characterized identified object in the visual spectrum scene; Examiner notes the mapping is indirect because of the differing resolutions between the depth image and color image), wherein the image processing logic generates a depth for each pixel by applying an average function of depth values produced from a stereo depth image and a LIDAR depth image (see above explanation regarding the RGB image being of higher resolution than the LIDAR image; This limitation simply covers what happens when an image of a lower resolution is mapped onto an image of a higher resolution; Examiner notes the averaging is required because of the differing resolutions between the depth image and color image; Earhart, ¶ 0104:  “Where the 3D and 2D image frames contain different numbers of pixels, averaging can be performed.”; While not relied upon, in view of Applicant’s remarks about this limitation, Examiner notes the teachings of Simek (US 2018/0139431 A1), paragraph [0165], which teaches merging the results from a stereoscopically generated depth map with a 3D depth data depth map using averaging.), wherein the stereo depth image is a RGB image containing three channels of 2D color information and a fourth channel of distance depth (The three channels, RGB, represents the most prevalent 2D color arrangement in the art (google (used as a verb): “Bayer pattern”); Regarding the fourth channel being depth, Earhart’s teaching of a stereo arrangement for 3D tracking of objects necessarily teaches depth values), and wherein the LIDAR image contains distance or depth information without color information (Liu, ¶ 0052:  teaches semantic segmentation for mapping identified objects to LIDAR distance data to create a distance-characterized identified object in the visual spectrum scene; Earhart, ¶ 0104:  teaches the point cloud data from the LIDAR imager (non-colored information) is associated with the color information from the 2D color image).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Earhart, with those of Droz, because both references are drawn to the same field of endeavor (determining vehicle position from sensor data) and because LIDAR sensors are beneficial to autonomous vehicles (Droz, ¶ 0001).  This rationale applies to all combinations of Earhart and Droz used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Earhart and Droz, with those of Liu, because all three references are drawn to the same field of endeavor (determining vehicle position from sensor data) and because LIDAR sensors are beneficial to autonomous vehicles (Droz, ¶ 0001).  This rationale applies to all combinations of Earhart, Droz, and Liu used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Earhart, Droz, and Liu, with those of Chen, because all four references are drawn to the same field of endeavor (three-dimensional visual analysis), because “stereo segmentation is an important topic in three-dimensional visual analysis” (Chen, Introduction), and because combining stereo segmentation with LIDAR and visual images represents a combination of prior art elements according to known methods to yield the predictable result of identifying objects in a surrounding space, which is useful in autonomous navigation.  This rationale applies to all combinations of Earhart, Droz, Liu, and Chen used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Earhart, Droz, Liu, and Chen, with those of Badino, because all five references are drawn to the same field of endeavor (three-dimensional visual analysis), because “stereo segmentation is an important topic in three-dimensional visual analysis” (Chen, Introduction), because fusion of stereo and LIDAR is a known approach for compensating individual sensor deficiencies (Badino, Introduction), and because combining stereo segmentation with LIDAR and visual images represents a combination of prior art elements according to known methods to yield the predictable result of identifying objects in a surrounding space, which is useful in autonomous navigation.  This rationale applies to all combinations of Earhart, Droz, Liu, Chen, and Badino used in this Office Action unless otherwise noted.
Regarding claim 4, the combination of Earhart, Droz, Liu, Chen, and Badino teaches or suggests the device of claim 1, further comprising a zoom lens situated between the target and the dichroic mirror to enlarge or reduce a perceived field of view of the light detector (Earhart, ¶ 0040:  teaches the claimed zoom lens arrangement).
Regarding claim 5, the combination of Earhart, Droz, Liu, Chen, and Badino teaches or suggests the device of claim 1, further comprising a scanning component situated between the target and the dichroic mirror to increase a pixel density count of the first image (Earhart, ¶ 0067:  teaches scanning to increase resolution; Earhart, ¶ 0069:  suggests using scanned LADAR, which, while not optimal in the opinion of Earhart, would still be within the level of skill in the art; see also Earhart, ¶¶ 0078 and 0084:  teaching a scanning mirror; Droz, Abstract:  teaches scanning LIDAR).
Claim 8 lists the same elements as claim 1, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 11 lists the same elements as claim 4, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 12
Claim 15 lists essentially the same elements as claim 1.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 18 lists essentially the same elements as claim 4.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 19 lists essentially the same elements as claim 5.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilliland (US 10,126,411 B2) teaches LIDAR vehicle navigation.
Simek (US 2018/0139431 A1), paragraph [0165], teaches merging the results from a stereoscopically generated depth map with a 3D depth data depth map using averaging.
Hackett et al., “Multi-Sensor Fusion:  A Perspective,” 1990.  Teaches fusion of data from multiple sensors sensing a single property is typically handled using averaging (Section 1:  Introduction).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.


/MICHAEL J HESS/Primary Examiner, Art Unit 2481